Exhibit 10.7

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (“Escrow Agreement”) is made and entered into as of the
12th day of October, 2012, by and among THRIVENT FINANCIAL FOR LUTHERANS, a
Wisconsin corporation (“Thrivent”), IMESON WEST I, LLC, a Florida limited
liability company (“IWI”), GIT IMESON PARK FL, LLC, a Delaware limited liability
company (“GIT”) and INTERLACHEN PORTFOLIO MANAGEMENT COMPANY, a Florida
corporation (“Escrow Agent”).

WHEREAS, Thrivent made a mortgage loan to IWI in the amount of THIRTY MILLION
AND NO/100 DOLLARS ($30,000,000.00) (the “Loan”) evidenced by that certain
Promissory Note made by IWI in favor of Thrivent dated August 27, 2007, as
modified by that certain Note Modification Agreement dated November 18, 2008,
and secured by that certain Construction/Permanent Mortgage and Security
Agreement and Fixture Financing Statement made by IWI in favor of Thrivent dated
August 27, 2007 and recorded in Official Records Book 14158, Page 1311, Public
Records of Duval County, Florida, and that certain Assignment of Leases and
Rents dated August 27, 2007 and recorded at Official Records Book 14158, Page
1364, Public Records of Duval County, Florida, both encumbering certain real
property (the “Mortgaged Property”), as modified by that certain Assumption and
Modification and Spreader Agreement dated of even date herewith, to be recorded
in the Public Records of Duval County, Florida (collectively the foregoing
documents, with all other documents executed by IWI and/or Thrivent in
connection with the Loan, the “Loan Documents”); and

WHEREAS, IWI has requested the consent of Lender to convey the Mortgaged
Property to GIT and to permit GIT to assume the Loan Documents, and Lender has
consented to such request, subject to certain terms and conditions, including
those provided herein; and

WHEREAS, the parties desire that IWI pay to Escrow Agent from the net sale
proceeds of the closing of the purchase of the Mortgaged Property by GIT the
amount of One Million and No/100 Dollars ($1,000,000.00) (the “Escrowed Funds”)
and that the Escrow Agent agree to hold said sum under the terms and conditions
hereinafter set forth; and

WHEREAS, Escrow Agent has agreed to act as escrow agent for the Escrowed Funds
on the terms and conditions now about to be set forth.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and other good and lawful consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:

1.       The foregoing recitals are true and correct and are incorporated herein
by reference.

2.       The Escrow Agent hereby is authorized and directed to deposit the
Escrowed Funds in a separate escrow account and invest such Escrowed Funds in
interest-bearing or income producing securities designated by IWI and (a) issued
or guaranteed as to payment of principal by the United States of America, or (b)
alternatively, approved by Thrivent. In order to



--------------------------------------------------------------------------------

mitigate the possibility that the principal of the Escrowed Funds shall be
reduced below $1,000,000.00, the types or classes of income producing securities
in which the Escrowed Funds may be invested shall be subject to the prior
written approval of Thrivent, which shall not be unreasonably delayed,
conditioned or withheld. Anything to the contrary set forth herein
notwithstanding, the interest earned on the Escrowed Funds, or appreciation in
the value of the Escrowed Funds above $1,000,000.00, shall be disbursed to IWI
at the time that the Escrowed Funds are disbursed to a party hereunder.

3.         The Escrow Agent hereby acknowledges receipt of the Escrowed Funds
and agrees to hold said funds according to the terms and conditions set forth
herein.

4.         The parties agree that Escrow Agent shall disburse the Escrowed Funds
in accordance with this Paragraph 4.

(a)       If Samsonite, LLC, a Delaware limited liability company, formerly
known as Samsonite Corporation, a Delaware corporation, its successor or
permitted assignee, (“Samsonite”) exercises the renewal and/or extension rights
granted to it in Paragraph 1 of that certain Lease by and between IWI and
Samsonite dated May 10, 2007, as modified and amended by that certain First
Lease Modification Agreement dated February 23, 2010 (collectively, the
“Lease”), so as to extend the Term (as defined in the Lease) of the Lease for
the first Option Term (as defined in the Lease) through January 31, 2023 (the
“Extension Rights”), and any and all other conditions contained in the Lease
associated with such Extension Rights are duly fulfilled, within thirty
(30) days after Samsonite exercises such rights, GIT shall notify Thrivent and
IWI in writing that the conditions set forth in this Subparagraph 4(a) have been
met, and with such notice to Thrivent, include an original affidavit duly
executed by GIT in the presence of a notary confirming said conditions have been
met and providing a copy of the notice or instrument by which Samsonite
exercised such rights and an estoppel certificate signed by Samsonite evidencing
such fact (collectively, an “Affidavit with Evidence”). In the event GIT has not
provided an Affidavit with Evidence when the conditions for doing so are
satisfied, IWI shall have the right, but not the obligation, at any time
thereafter to do so and such Affidavit with Evidence shall be given the same
effect as if given by GIT; provided however that in the event that the Affidavit
with Evidence does not include such estoppel certificate, Thrivent agrees to
demand, as provided in the Loan Documents, that GIT obtain such an estoppel
certificate, and the time period for Thrivent to approve or disapprove, as
provided in the immediately succeeding sentence, shall commence on GIT providing
such estoppel certificate to Thrivent. Thrivent shall approve or disapprove and
provide written notice to GIT and IWI of its action no later than thirty
(30) days after Thrivent’s receipt of the Affidavit with Evidence. Upon
Thrivent’s approval (in its reasonable discretion but which approval shall not
be unreasonably delayed, conditioned or withheld) of the Affidavit with
Evidence, Thrivent shall notify the Escrow Agent in writing to release the
Escrowed Funds to IWI and provide a copy of such notice to IWI and GIT. Subject
to the provisions of Subparagraph 4(f) below, Escrow Agent shall release the
Escrowed Funds to IWI no earlier than five (5) business days but no later than
ten (10) business days after the receipt of the notice from Thrivent to release
the Escrowed Funds to IWI.

 

2



--------------------------------------------------------------------------------

(b)       If Samsonite does not exercise its Extension Rights strictly in
accordance with the terms and conditions of the Lease, but desires to renew the
term of the Lease on different terms, then GIT shall notify Thrivent and IWI in
writing of the proposed renewal terms of the Lease (a “Request to Approve”), and
in such Request to Approve, include the following conspicuous statement in bold
and capital letters and in at least 14 point font:

THIS LETTER CONSTITUTES A REQUEST TO APPROVE THE TERMS OF A RENEWAL TO THAT
CERTAIN LEASE BY AND BETWEEN SAMSONITE CORPORATION AND IMESON WEST I, LLC DATED
MAY 10, 2007 (AS AMENDED, MODIFIED AND ASSIGNED), IN ACCORDANCE WITH THIS
NOTICE, WHICH APPROVAL MAY BE GRANTED BY THRIVENT IN ITS SOLE JUDGMENT AND
DISCRETION. IF THRIVENT APPROVES SUCH REQUEST, THEN ONE MILLION DOLLARS
($1,000,000.00) HELD IN ESCROW SHALL BE DISBURSED TO IMESON WEST I, LLC IN
ACCORDANCE WITH THAT CERTAIN ESCROW AGREEMENT BY AND BETWEEN THRIVENT FINANCIAL
FOR LUTHERANS, IMESON WEST I, LLC, GIT IMESON PARK FL, LLC, AND INTERLACHEN
PORTFOLIO MANAGEMENT COMPANY, LLC DATED OCTOBER 12, 2012.

Whether Thrivent approves the renewal terms of the Lease described in the
Request to Approve shall be in the sole discretion of Thrivent. Thrivent shall
approve or disapprove and provide written notice to IWI of its action no later
than thirty (30) days after Thrivent’s receipt of the Request to Approve. In the
event Thrivent approves the renewal terms described in the Request to Approve,
Thrivent shall notify the Escrow Agent in writing to release the Escrowed Funds
to IWI and provide a copy of such notice to IWI and GIT. Subject to the
provisions of Subparagraph 4(f) below, Escrow Agent shall release the Escrowed
Funds to IWI no earlier than five (5) business days but no later than ten
(10) business days after the receipt of the notice from Thrivent to release the
Escrowed Funds to IWI.

(c)       If neither the conditions set forth in Subparagraphs 4(a) nor 4(b)
have been met, then the Escrowed Funds shall be retained by Escrow Agent and may
only be released by Escrow Agent as provided for in Subparagraphs 4(d) or 4(e),
as applicable

(d)       Notwithstanding anything in Subparagraphs 4(a) or 4(b) to the
contrary, if a monetary default shall EVER occur under the Loan beyond any
applicable notice and cure period(s) at any time before all of the conditions
provided for in Subparagraphs 4(a) or 4(b) have been met (even if such default
is cured after the expiration of any applicable cure period), then the Escrowed
Funds may only be released by Escrow Agent as

 

3



--------------------------------------------------------------------------------

provided for in this Subparagraph 4(d) upon the first to occur of either
Subparagraphs 4(d)(i) or 4(d)(ii):

(i)         If the Loan is assigned by Thrivent to a person or entity other than
an affiliate of Thrivent, or the Loan is paid in full, then:

(a)       If the conditions provided for in either Subparagraphs 4(a) or 4(b)
have been satisfied or if Samsonite has at that time remained in lawful
possession of the Premises (as described in the Lease) for twelve (12) months
after the expiration of the current Term under the Lease, then subject to the
provisions of Subparagraph 4(f) below, Escrow Agent shall release the Escrowed
Funds to IWI no earlier than five (5) business days but no later than ten
(10) business days after IWI delivers to Escrow Agent a notice to release the
Escrowed Funds to IWI and an Affidavit of Evidence with respect to the
conditions in this Subparagraph 4(d)(i)(a) (and a copy of such notice and
Affidavit shall be simultaneously delivered by IWI to GIT and Thrivent).

(b)       If the conditions provided for in Subparagraph 4(a) have not been met
and the conditions provided for in Subparagraph 4(b) have not been met and
Samsonite vacates the Premises (as described in the Lease) and has not remained
in lawful possession of the Premises for twelve (12) months after the expiration
of the current Term under the Lease, then subject to the provisions of
Subparagraph 4(f) below, Escrow Agent shall release the Escrowed Funds to GIT no
earlier than five (5) business days but no later than ten (10) business days
after GIT delivers to Escrow Agent a notice to release the Escrowed Funds to GIT
and an Affidavit of Evidence with respect to the conditions in this Subparagraph
4(d)(i)(b) (and a copy of such notice and Affidavit shall be simultaneously
delivered by GIT to IWI and Thrivent).

(c)       If neither the conditions set forth in Subparagraphs 4(d)(i)(a) or
4(d)(i)(b) have been met, then the Escrowed Funds shall be retained by Escrow
Agent until Samsonite vacates the Premises or Samsonite remains in lawful
possession of the Premises twelve (12) months after the expiration of the
current Term under the Lease, at which time the Escrowed Funds shall be paid in
accordance with Subparagraphs 4(d)(i)(a) or 4(d)(i)(b).

(ii)       If Thrivent or any affiliate of Thrivent acquires title to the
Mortgaged Property by foreclosure or deed in lieu thereof, then Escrow Agent
shall release the Escrowed Funds to Thrivent no earlier than five (5) business
days but no later than ten (10) business days after Thrivent delivers to Escrow
Agent a notice to release the Escrowed Funds to Thrivent and an Affidavit of
Evidence with respect to the conditions in this Subparagraph 4(d)(ii) (and a
copy of such notice and Affidavit shall be simultaneously delivered by Thrivent
to IWI and GIT).

 

4



--------------------------------------------------------------------------------

(e)        If, prior to the time that the conditions described in Subparagraphs
4(a), 4(b) and 4(d) have been met, the Loan is assigned by Thrivent to a person
or entity other than an affiliate of Thrivent, or the Loan is paid in full, and
no monetary default under the Loan beyond any applicable notice and cure
period(s) has occurred, then:

(i)       If the conditions provided for in either Subparagraphs 4(a) or 4(b)
have been satisfied or if Samsonite has at that time remained in lawful
possession of the Premises (as described in the Lease) for twelve (12) months
after the expiration of the current Term under the Lease, then subject to the
provisions of Subparagraph 4(f) below, Escrow Agent shall release the Escrowed
Funds to IWI no earlier than five (5) business days but no later than ten
(10) business days after IWI delivers to Escrow Agent a notice to release the
Escrowed Funds to IWI and an Affidavit of Evidence with respect to the
conditions in this Subparagraph 4(e)(i) (and a copy of such notice and Affidavit
shall be simultaneously delivered by IWI to GIT and Thrivent).

(ii)       If the conditions provided for in Subparagraph 4(a) have not been met
and the conditions provided for in Subparagraph 4(b) have not been met and
Samsonite vacates the Premises (as described in the Lease) and has not remained
in lawful possession of the Premises for twelve (12) months after the expiration
of the current Term under the Lease, then subject to the provisions of
Subparagraph 4(f) below, Escrow Agent shall release the Escrowed Funds to GIT no
earlier than five (5) business days but no later than ten (10) business days
after GIT delivers to Escrow Agent a notice to release the Escrowed Funds to GIT
and an Affidavit of Evidence with respect to the conditions in this Subparagraph
4(e)(ii) (and a copy of such notice and Affidavit shall be simultaneously
delivered by GIT to IWI and Thrivent).

(iii)       If neither the conditions set forth in Subparagraphs 4(e)(i) or
4(e)(ii) have been met, then the Escrowed Funds shall be retained by Escrow
Agent until Samsonite vacates the Premises or Samsonite remains in lawful
possession of the Premises twelve (12) months after the expiration of the
current Term under the Lease, at which time the Escrowed Funds shall be paid in
accordance with Subparagraphs 4(e)(i) or 4(e)(ii).

(f)        In the event that Escrow Agent receives a written objection from
either Thrivent, IWI or GIT as to the release of Escrowed Funds described in
this Paragraph 4 prior to the release of the Escrowed Funds by Escrow Agent,
then Escrow Agent shall not disburse but continue to hold the Escrowed Funds,
and may only release same in accordance with the terms and conditions of
Paragraph 5; provided, however, that neither IWI nor GIT shall be permitted to
object to a release of the Escrowed Funds in the event that Thrivent is entitled
to the Escrowed Funds pursuant to Subparagraph 4(d)(ii), and Escrow Agent is
expressly authorized to release the Escrowed Funds to Thrivent upon receipt from
Thrivent of the notice and Affidavit with Evidence described in Subparagraph
4(d)(ii) even if IWI or GIT shall object to such release of the Escrowed Funds.

 

5



--------------------------------------------------------------------------------

5.       Should the Escrow Agent ever be in doubt as to the responsibilities of
the Escrow Agent in disbursing the Escrowed Funds or should the parties not be
able to reach agreement as to the disbursement of the Escrowed Funds within
thirty (30) days after delivery of any written objection, the Escrow Agent may,
but shall not be obligated to, deposit in the registry of the court at any time
thereafter the remaining amount of the Escrowed Funds less such reasonable
costs, fees, expenses and attorneys’ fees that Escrow Agent incurs in filing
such action and making such deposit. In the event Escrow Agent deposits the
Escrowed Funds in the registry of the appropriate court pursuant to an action of
interpleader, Escrow Agent shall be released from any and all further obligation
and liability hereunder or in connection herewith, except liability for Escrow
Agent’s willful act or gross negligence in breach of its obligations hereunder,
and Thrivent, IWI and GIT hereby, jointly and severally, indemnify and hold
Escrow Agent harmless from and against any damages or losses arising in
connection therewith including, but not limited to, reasonable attorney’s fees
and court costs at all trial and appellate levels, except with respect to
liabilities arising by reason of Escrow Agent’s willful act or gross negligence
in breach of its obligations hereunder.

6.       To induce the Escrow Agent to serve hereunder, IWI and GIT jointly and
severally hereby agree to indemnify Escrow Agent and hold it harmless from and
against, and compensate and reimburse Escrow Agent for, any and all claims,
liabilities, damages, costs, penalties, losses, actions, suits or proceedings at
law or in equity, or any other expenses, fees, or charges of any nature, which
result from Escrow Agent’s faithful performance of its responsibilities
hereunder or by reason of disputes arising between Thrivent, IWI, GIT and/or any
third party as to the correct interpretation, application or enforcement of this
Escrow Agreement and instructions given to Escrow Agent hereunder, and in
connection therewith, agree to indemnify Escrow Agent against, and compensate
and reimburse Escrow Agent for, any and all expenses, including attorney’s fees
and the cost of defending any action, suit, or proceeding or resisting any
claim, whether or not litigation is instituted; except that the foregoing hold
harmless and indemnification shall not apply with respect to any claim that
arises because of any willful act or gross negligence of Escrow Agent in breach
of its obligations hereunder. Escrow Agent is granted a retaining lien on so
much of the Escrowed Funds as may be required to pay and discharge any
obligation due to the Escrow Agent under this paragraph.

7.       Escrow Agent may resign as escrow agent at any time upon giving notice
to Thrivent, GIT and IWI of its desire to so resign; provided, however, that
resignation of Escrow Agent shall take effect no earlier than thirty (30) days
after the giving of notice of resignation. In the event Thrivent, GIT and IWI
shall fail to agree to a successor escrow agent within the period described
herein, Escrow Agent shall have the right to deposit all of the Escrowed Funds
held hereunder into the registry of an appropriate court and request judicial
appointment of a successor, determination of the rights between Thrivent, GIT
and IWI, by appropriate action. Upon termination of the duties of Escrow Agent
in the manner set forth above, Escrow Agent shall deliver all of the Escrowed
Funds to the newly appointed escrow agent designated by Thrivent, GIT and IWI or
appointed by a Court. Notwithstanding anything herein to the contrary, the
parties agree that Escrow Agent shall no longer serve as escrow agent over the
Escrowed Funds in the event the Loan is assigned by Thrivent to a person or
entity other than an affiliate of Thrivent or the Loan is paid in full, and
within thirty (30) days of the happening of

 

6



--------------------------------------------------------------------------------

either of these two events, a successor escrow agent shall be designated or the
Escrow Agent make seek appointment of a successor in accordance with this
Paragraph 7.

8.        No Party to this Escrow Agreement shall be bound by any modification,
cancellation or rescission of this Escrow Agreement unless in writing and signed
by the Party against which the same is offered.

9.        This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Florida and shall be binding upon and inure to the
benefit of the heirs, personal representatives, administrators, successors and
assigns of the respective parties hereto. In the event any action, suit or
proceeding is instituted as a result of any matter or thing affecting this
Escrow Agreement, the parties hereto hereby designate Orange County, Florida, as
the proper jurisdiction and the venue in which same is to be instituted.

10.       No later than thirty (30) days after receipt of the same, GIT shall
notify IWI of any exercise by Samsonite of the renewal and/or extension rights
granted to it in Paragraph 1 of the Lease and shall provide to IWI a true and
accurate copy of the instrument or instruments by which the same are exercised.
IWI and Thrivent shall have the right to rely upon such notice and the
instrument or instruments that accompany it in executing the Affidavit with
Evidence hereinabove required and in notifying the Escrow Agent to release the
Escrow Deposit as provided herein. GIT shall inform IWI upon the latter’s
written request of the current status of such a renewal or extension and any
negotiations, offers or counteroffers with respect to an extension or renewal of
Samsonite’s lease or right to occupy the Premises that are the subject of the
Lease. Notwithstanding the foregoing, the provisions this Paragraph 10 shall not
be implied to permit or otherwise authorize IWI to become a participant in GIT’s
negotiations with Samsonite and IWI acknowledges and agrees that it shall not
communicate with Samsonite in contravention of this sentence unless expressly
invited to do so by GIT. GIT shall notify IWI within thirty (30) days of the
date that Samsonite vacates the Premises.

11.        This Escrow Agreement shall bind and shall inure to the benefit the
parties hereto and their respective successors and assigns.

12.        Any notice which any party hereto may desire or may be required to
give to any other party shall be in writing and either (a) mailed by certified
mail, return receipt requested, or (b) sent by an overnight carrier which
provides for a return receipt. Any such notice shall be sent to the addresses as
follows:

Thrivent:

Thrivent Financial for Lutherans

Attention: Loan Administration - Mortgage and Real Estate Investments

625 Fourth Avenue South

Minneapolis, Minnesota 55415

With a copy to:

 

7



--------------------------------------------------------------------------------

Randolph J. Rush

Winderweedle, Haines, Ward & Woodman, P.A.

329 Park Avenue North, Second Floor

Winter Park, Florida 32789

IWI:

Imeson West I, LLC

3600 Vineland Road, Suite 101

Orlando, Florida 32811

With a copy to:

Earl M. Barker, Jr.

Slott, Barker & Nussbaum

334 East Duval Street

Jacksonville, Florida 32202

GIT:

GIT Imeson Park FL, LLC

450 S. Orange Avenue

Orlando, Florida 32801

Attn: Steven D. Shackelford, Chief Financial Officer

With a copy to:

GIT Imeson Park FL, LLC

c/o Global Income Trust, Inc.

450 S. Orange Avenue

Orlando, Florida 32801

Attn: Holly J. Greer, Esq., General Counsel

Escrow Agent:

Interlachen Portfolio Management Company

600 Wilkinson Street, Suite 400

Orlando, Florida 32803

Attn: C. Baxter Bode

Any such notice shall be effective when received by the party to whom the notice
is given; provided however, that the notice shall be effective when deposited
with the United States Postal Service or overnight carrier if the notice is not
delivered because delivery of the notice was refused, delivery was not
accomplished because the addressee refused or failed to retrieve the same after
notice given as provided in United States Postal Service regulations, the
address provided by the party to whom notice is to be given for the giving of
notices was insufficient or

 

8



--------------------------------------------------------------------------------

such party is no longer to found at such address or because such party failed to
make itself available for delivery of notices at its addressed office between
10:00 am and 2:00 pm on non-weekend and non-holidays.

 

[The remainder of this page is intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused these presents to be executed as of
this 12th day of October, 2012.

 

Signed, sealed and delivered

       

in the presence of:

               THRIVENT FINANCIAL FOR LUTHERANS,        a Wisconsin corporation
           

/S/ Debra Schwandt

   

 By:

 

/S/ Paul R. Binder

 

Print Name:  

Debra Schwandt

   

 Name:

 

Paul R. Binder

 

     

 Title:

 

Ass’t Vice President

 

/S/ Cindy Horgen

        Print Name:  

Cindy Horgen

       

 

10



--------------------------------------------------------------------------------

       IMESON WEST I, LLC, a Florida limited liability  company

/S/ Mark Rowland

   

 By:

 

/S/ Daniel B. Webb

 

Print Name:

 

Mark Rowland

   

 Name:

 

Daniel B. Webb

 

     

 Title:

 

Manager

 

/S/ Robert A. Carver

       

Print Name:

 

Robert A. Carver

       

 

11



--------------------------------------------------------------------------------

     

 GIT IMESON PARK FL, LLC,

     

 a Delaware limited liability company

/S/ Eileen Soto

   

 By:

 

/S/ Robert A. Bourne

 

Print Name:

 

Eileen Soto

   

 Name:

 

Robert A. Bourne

 

     

 Title:

 

President

 

/S/ Linda A. Scarcelli

       

Print Name:

 

Linda A. Scarcelli

       

 

12



--------------------------------------------------------------------------------

     

 INTERLACHEN PORTFOLIO

     

 MANAGEMENT COMPANY, a Florida corporation

/S/ Amanda L. Reed

       

Print Name:

 

Amanda L. Reed

   

 By:

 

/S/ Danielle Plastow

 

     

 Name:

 

Danielle Plastow

 

     

 Title:

 

Loan Closing Coordinator

 

/S/ Shari Harmon

       

Print Name:

 

Shari Harmon

       

 

13